Title: To George Washington from Rufus Putnam, 20 December 1790
From: Putnam, Rufus
To: Washington, George



Sir,
Marietta [Northwest Territory] December 20th 1790

It was as late as the 5th of November before I arrived here with my family, since which I have been so busily engaged in preparing for the winter, that I have not been able to attend minutely to any other object, but in general I have observed that our crops have been very fine, that the spirit of industry and enterprise among the people is as great as ever, and the improvements and buildings which they have made are truly surprising, but the increase of inhabitants from New England is not so great as last year. There are about five hundred French emigrants at this place and below including women and children, but they appear not to be calculated for the meridian of the woods.
As to Indian matters we are fearful that the spring will open by a general attack of the frontiers unless prevented by Government carrying a war into the enemy’s country. It is possible that the Shawanos &c. may be for peace but I consider it very doubtful. From all the circumstances which I have been able to collect respecting the late campaign I do not believe the Indians have had a sufficient drubbing to induce them to ask a peace, and

every day I am more and more confirmed in this opinion by the Delawares and other Indians keeping aloof. From our first arrival here in April 1788 till the militia went down the river to join the expedition the Wyandots and Delawares were constantly among us, not a day, scarcely, passed but we saw more or less of them; but none have been in since, except two women; A Frenchman by the name of Joseph, who has for some time had a trading camp about 40 miles up the Muskingum, near one of our out settlements, had a message brought to him by two Indian women, that a number of Indians were about 40 miles further up; that they had tired their horses and wanted him to come up with some goods, which he did and returned here two days ago. He informs me that he saw only six Indian men, that they said, that there were more Indians hunting on the river above, that their horses were many of them dead, that they were poor and could not come in this winter but their hearts were good, and would be in, in the Spring; and pretended to know nothing about the event of the campaign against the Shawanes. I know very little of this Joseph, (I believe his character is known to Governor St Clair), but this continued shyness of the Indians I think indicates no good intentions on their part, and gives us just ground to apprehend mischief is concerting among them. When or where it will fall God only knows: but I trust, Sir, that in the multiplicity of public concerns which claim your attention, our little colony will not be forgotten. Whatever may be the opinion of some, I know that you consider the settlement of this Country of utility to the United States, and I believe you will not think me vain or presumptious when I say that the inhabitants that compose this settlement have as great a claim to protection as any under the Federal Government. A great proportion of us served our country through the war; our securities we received at par with which we purchased our lands, and in all other respects we have given unequivocal proof of our attachment to constitutional Government, and being good subjects in general, as well as disposed to live in friendship with our savage neighbors if possible. To suffer us then to fall a sacrifice to their barbarity by not granting the necessary supplies to enable the Executive to pursue the measures he shall think proper, may be attended with more ill consequences than some narrow minded politicians may apprehend.
